.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 6-10, and 12-19 are pending. Claims 1, 16, and 19 are independent and are amended.  Claims 4-5, 11, and 20 are canceled.
This Application was published as U.S. 2021/0192397.
Apparent priority: 23 Dec 2019.
Pending Claims are allowed.
Response to Amendments
Objection to Claim 10 is withdrawn in view of the amendments.
Arguments
Independent Claims are amended, for example, to provide:
1. A computer-implemented method to perform task-oriented response generation, the method comprising: 
obtaining, by a computing system comprising one or more computing devices, a natural language description of a schema comprising one or more inputs to an application programming interface (API) associated with performing a service,
wherein the natural language description of the schema is a description of a function of the service; 
processing, by the computing system, the natural language description of the schema using a machine-learned natural language encoder to obtain one or more schema embeddings; 
obtaining, by the computing system, natural language data descriptive of textual content that comprises one or more user inputs; 
processing, by the computing system, the natural language data using the machine-learned natural language encoder to obtain one or more content embeddings; 
determining, by the computing system based at least in part on the one or more schema embeddings and based at least in part on the one or more content embeddings, a predicted dialogue state, the predicted dialog state including a user intent defining one or more goals, wherein each of the one or more goals is associated with at least one input of the schema; and
generating an API query to the API based on the predicted dialog state.

Applicant refers to the following portions of the Specification as support:
[0046] For certain implementations, determining the predicted dialogue state can include at least determining a user intent defining one or more goals, where each of the goals is associated with at least one input of the one or more inputs defining the schema. Since implementations according to the present disclosure can include a plurality of services each associated with a respective schema, the user intent may be determined solely from inputs associated with a first schema or in combination with second inputs associated with a second schema. In this manner, determining the predicted dialogue state can include determining a schema from a group of one or more schemas. For instance, the machine-learned model can output logits for assigning a value to one of the one or more inputs, one of the one or more second inputs, or both. Based on the logits, the model may assign values only to inputs associated with the first schema or second inputs associated with the second schema. Further, implementations may track the predicted dialogue state or updates to the predicted dialogue state by saving or otherwise recording the value(s) assigned to the one or more inputs or the one or more second inputs. 
[0047] Additionally or alternatively, for some implementations, the method can include generating the API query to the API associated with the service or the second service based at least on the predicted dialogue state. As an example, the predicted dialogue state can include values assigned to some threshold selection of the one or more inputs and/or the one or more second inputs. Example thresholds can include an assigned value to one input, assigned values to all required inputs (e.g., certain inputs), or assigned values to all inputs. Generating the API query can also include logic and/or syntax derived from the API for performing the service by providing the assigned values associated with the inputs to the API. In this manner, the predicted dialogue state can be used generate an API query.
Application as filed or as published.

    PNG
    media_image1.png
    507
    733
    media_image1.png
    Greyscale


The definition of “API Query” in the instant Application:
[0049] As an example for illustration, the service can include a travel booking service, and the API query can request a booking action by an application associated with the booking service.

For definition of API and API Schema see Savenkov (U.S. 20200192727):  “[0003] An Application Programming Interface (API) is a set of subroutine definitions, protocols, and tools for building application software. In general terms, it is a set of clearly defined methods of communication between various software components. A good API makes it easier to develop a computer program by providing all the building blocks, which are then put together by the programmer. An API may be for a web-based system, operating system, database system, computer hardware or software library. An API specification can take many forms, but often includes specifications for routines, data structures, object classes, variables or remote calls. Watson Language Translator REST API, POSIX, Microsoft Windows API, the C++ Standard Template Library and Java APIs are examples of different forms of APIs. Documentation for the API is usually provided to facilitate usage.”  API Schema in natural language:  “[0013] The data ingestion subsystem may comprise: [0014] an API extraction module, configured to identify API schemas in text documents;”

The instant Claims take in a plurality of different API Schema (definitions) and the user input (query/intent) and find the proper Schema that fits the user question and find the “dialog state” and then generate an API query to the appropriate API for the particular question of the user.  The Claims are not directed to an overall API Schema generation system that sets up various APIs for various services and intents.
The cited references include Siddall (U.S. 20160202957) and Savenkov (U.S. 20200192727).  Siddall is directed to a reactive agent development environment (RADE).  Siddal generates the API schema and is different from the Claims.  
Savenkov is closer in that it finds the appropriate API, from amongst many, that fits the request of the user.  See Figure 9, 930, e.g..  Savenkov does not appear to teach: “determining … a predicted dialogue state … including a user … goals …  associated with at least one input of the schema,” when “dialogue state” is interpreted in the customary meaning of the phrase in the art which refers to a node or state in a dialog or conversation tree.   
Along these lines, the Applicant argues:

    PNG
    media_image2.png
    125
    742
    media_image2.png
    Greyscale

Response 11.
Savenkov does not mention “dialog state,” nor does it use it to arrive at the proper API schema.  Further, Savenkov does not determine the proper API using a machine-learned model that uses the API Schema and user input as embeddings input to an encoder.
Allowable Subject Matter
Pending Claims 1-3, 6-10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, a system/method that takes as input the definitions/descriptions, in natural language, of a plurality of different APIs as one input and the intent of the user, expressed in natural language, as another input and converts each input to an embedding for input to an encoder and uses a machine-learned model (encoder-decoder set) to determine the “dialog state” in the dialog which determines which service the user intended to invoke and then sends an API query to the particular service when considered in the context of the Claim as a whole and including all of the limitations of the Claim was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, including the Conclusion section of the previous Office action, note Jafar Ali (U.S. 2019/0132264) which is directed to “Generation of a Chatbot Interface for and Application Programming Interface.”  Jafar Ali takes in the definition of API and generates the conversation/dialog state.
Savenkov (U.S. 20200192727) appears to be the closest art and is very close.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659